Per Curiam.
*778The defendant appeals his sentence of 14.625 years, arguing that the trial court erred by denying his motion for downward departure under section 921.0026(2)(j), Florida Statutes (2014), and specifically challenging the trial court's finding that, by a preponderance of the evidence, the incident was not isolated.
"Whether an incident is isolated is an issue of fact to be determined by the trial court and will not be reversed if there is competent substantial evidence to support it." State v. Fontaine , 955 So.2d 1248, 1251 (Fla. 4th DCA 2007) (Warner, J., concurring). Based on the record before us and the arguments made on appeal, we conclude that the trial court's finding was supported by competent substantial evidence and we affirm.
Affirmed.
Warner, Ciklin and Klingensmith, JJ., concur.